DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Response to Amendment
	The amendment filed on 1/31/2022 has been entered.  Claims 1-6, 8-11, 13-18, and 20-23 are pending in the application.  Claims 7, 12, and 19 are cancelled.  Claims 8-11, 13-18, and 20-21 are withdrawn.  The amendments to the claims overcomes each 

Election/Restrictions
Claims 1-6 and 22-23 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 3/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/17/2021 is partially withdrawn.  Claims 8-9 and 21, directed to a species having at least one protrusion are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-11, 13-18, and 20, directed to non-elected groups and species remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Kent on 3/21/2022.
The application has been amended as follows: 
Claim 10 (cancelled)
Claim 11 (cancelled) 
Claim 13 (cancelled)
Claim 14 (cancelled)
Claim 15 (cancelled)
Claim 16 (cancelled)
Claim 17 (cancelled)
Claim 18 (cancelled)
Claim 20 (cancelled)

REASONS FOR ALLOWANCE
Claims 1-6, 8-9, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the pressure 
The closest prior art is Strobl (WO 2009/038955 A1) and Nolan, Jr. et al. (US 6,716,195 B2).
Strobl teaches a pressure jacket (sleeve 204, see Fig. 2-3) to removably connect to an injector head (power injector 52) (see par. [0038]), the pressure jacket (sleeve 204) comprising: an open distal end (top end of 204 in Fig. 3), an open proximal end (bottom end of 204 in Fig. 3), and a sidewall (sidewall of 204) defining a throughbore for receiving a syringe (syringe 212) (see Fig. 3, par. [0038]), wherein the open distal end (top end of 204 in Fig. 3) includes a syringe receiving opening (opening at top end of 204 in Fig. 3) having a diameter equal to a diameter of the throughbore and configured to receive the syringe (syringe 212) into the pressure jacket (sleeve 204).
Nolan, Jr. teaches a pressure jacket (adaptor 300, see Fig. 3A-F) comprising: at least one syringe retaining element (pocket where elastic material is located, see generally at 350) positioned at least partially within the throughbore (cylindrical passage 340) (see Fig. 3E-F), wherein the at least one syringe retaining element (pocket where elastic material is located, see generally at 350) comprises at least one expansion pocket 
However, neither Strobl nor Nolan, Jr. explicitly state wherein the at least one expansion pocket is configured to engage at least a portion of a cylindrical sidewall of the syringe during pressurized delivery of fluid from the syringe due to radial expansion of the cylindrical sidewall of the syringe to prevent or limit a distal movement of the syringe relative to the pressure jacket.
Dependent claims 2-6, 8-9, and 21-23 are allowed by virtue of their dependency on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                             /AMBER R STILES/Primary Examiner, Art Unit 3783